RUBY TUESDAY, INC. SERVICE-BASED RESTRICTED STOCK UNIT AWARD This SERVICE-BASED RESTRICTED STOCK UNIT AWARD (the “Award”) is made and entered into as of the of August, 2015 by and between Ruby Tuesday, Inc. (the “Company”), a Georgia corporation, and (the “Employee”). Upon and subject to the provisions of the Plan and the Additional Terms and Conditions attached hereto and incorporated herein by reference as part of this Award, the Company hereby awards as of the Grant Date to the Employee the Restricted Stock Units described below in consideration of the Employee’s services to the Company. A. Grant Date:August , 2015. B. Plan Under Which Granted:Ruby Tuesday, Inc. 1996 Stock Incentive Plan or the Ruby Tuesday, Inc. Stock Incentive Plan(the “Plan”). C. Restricted Stock Units:The number of Restricted Stock Units subject to the Award shall be ().Each Restricted Stock Unit represents the Company’s unfunded and unsecured obligation to issue one share of the Company’s common stock (“Common Stock”), $.01 par value per share, in accordance with this Award, subject to the terms of this Award and the Plan. D. Vesting Schedule:The Restricted Stock Units shall become vested, as and to the extent indicated below, only if and to the extent the Employee provides continuous service to the Company and/or any affiliate for the period beginning with the Grant Date through the date described in the following Vesting Schedule without experiencing a Termination of Employment (the “Service Condition”): Continuous Service Date Percentage of Restricted Stock Units which are Vested Stock Units Prior to August , 2016 0% August , 2016 until August , 2017 331/3% August , 2017 until August , 2018 662/3% August , 2018 and after 100% Notwithstanding the foregoing, the Service Condition will be deemed satisfied as to all or a portion of the Restricted Stock Units, as indicated below, if the Employee provides continuous service to the Company and/or any affiliate following the Grant Date through the date of any of the earlier events listed below without experiencing a Termination of Employment: (a)(i) In the event of a Termination of Employment due to Disability or death; or (ii)in the event of an involuntary Termination of Employment, other than for Cause, all of the Restricted Stock Units not previously vested shall be deemed to have satisfied the Service Condition immediately prior to the effective date of the event. (b)In the event of a Change in Control, all of the Restricted Stock Units not previously vested shall be deemed to have satisfied the Service Condition immediately prior to the effective date of such Change in Control. The Restricted Stock Units which have satisfied, or are deemed to have satisfied, the Service Condition are herein referred to as the “Vested Stock Units.”Any portion of the Restricted Stock Units which have not become Vested Stock Units in accordance with this Paragraph D before or at the time of Employee’s Termination of Employment shall be forfeited. F. Distribution Period:Subject to the attached Additional Terms and Conditions, the shares of Common Stock attributable to the Vested Stock Units shall be issued to the Employee within ninety (90) days following the date the Restricted Stock Units become vested (each a “Distribution Period”). IN WITNESS WHEREOF, the Company and Employee have signed this Award as of the Grant Date set forth above. RUBY TUESDAY, INC. By: James J. Buettgen [Name of Employee] Title:
